Citation Nr: 0914299	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for an increased rating 
greater than 10 percent prior to February 2, 2006 and from 
April 1, 2006 for post-operative residuals of a medial 
meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

The case was brought before the Board in August 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The right knee issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has hearing loss in both ears with Numeric 
Designations of "I" for his right and left ear as per Table 
VI of the VA schedule of ratings.




CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in September 2004 and August 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The August 2007 letter told 
him how effective dates and disability rates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO sent the Veteran an August 2007 letter, which 
requested that the Veteran provide evidence describing how 
his disabilities had worsened, as required by element (1).  
The 2007 letter also explained specifically how disability 
ratings and effective dates are determined, as required by 
element (3).  Both the September 204 and August 2007 letters 
included examples of specific types of evidence that would 
substantiate his claim.  In addition, the Veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the VA 
examinations in 2004 and 2008 as well as during his hearing 
before the Board in April 2007.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the Veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life, as required under elements (1) 
and (4).  As the Board finds Veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first, third and fourth elements of Vazquez-
Flores are satisfied.

As to element (2), the Board notes that the Veteran is 
service connected for bilateral sensorineural hearing loss.  
As will be discussed below, the disability is rated under 
Diagnostic Code 6100, which rates the disability based on a 
mechanical application of his audiological test results 
indicative of hearing acuity at various decibel levels. The 
Veteran was given all appropriate tests and asked all 
pertinent questions within the rating criteria during his 
2004 and 2008 VA examinations.  The full and complete 
diagnostic code was also provided with the November 2005 
Statement of the Case (SOC) and October 2006 Supplemental 
Statement of the Case (SSOC) and, thereafter, the issue was 
readjudicated in a December 2008 SSOC.  For all these 
reasons, the Board finds the Veteran was given actual notice 
of what was necessary to demonstrate a worsened condition.  
The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Initial 
notice was provided prior to the initial rating decision in 
this case, but subsequent notice fully informed the Veteran 
of the type of evidence necessary to substantiate his claim 
as explained above.  The claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.   Although the notice 
provided to the Veteran within the November 2005 SOC, October 
2006 SSOC and the August 2007 VCAA letter was not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and an additional SSOC 
was provided to the Veteran in December 2008.  Not only has 
he been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2004 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hearing loss since he was last examined.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Hearing Loss)

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, for reasons explained below, 
the Board finds the Veteran's disability is consistent 
throughout the relevant appellate time period and, therefore, 
staged ratings are not warranted here.

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.  The same is true for any 
hearing aid evaluations conducted as part of VA outpatient 
treatment.  Those evaluations are not necessarily conducted 
in the same manner as an official VA Compensation and Pension 
examination (unless marked as sufficient for rating 
purposes).  

Here, the Veteran was afforded VA examinations in October 
2004 and again in November 2008.  The Veteran's VA outpatient 
treatment records from 2004 to 2008 also reflect various ENT 
and audiological consultations for his hearing loss 
throughout time.  These records, which include some 
audiological test results for hearing aid candidacy purposes, 
regrettably, do not meet regulatory specifications and, 
therefore, may not be considered in regard to rating the 
disability.  

The Board concludes, however, that the VA examinations, which 
do comply with regulatory specifications, are adequate to 
measure the current severity of the Veteran's condition. This 
is explained more thoroughly below.

The Veteran was afforded a VA examination in connection with 
his increased rating claim in October 2004.  The results of 
clinical testing are as follows, with puretone thresholds 
recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
30
LEFT
10
10
15
25
35

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 94 percent in the right ear and 98 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 23 for the right ear and 21 for the left.  
Under Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of I for both the right and left ear.  
The point where I and I intersect on the Table VII reveal the 
disability level for the Veteran's hearing loss, which in 
this case would be 0 percent or non-compensable. 

Subsequently, the Veteran was afforded another VA examination 
in November 2008, which indicated slightly worsened hearing 
loss.  Specifically, clinical testing revealed results as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
35
LEFT
20
20
40
40
45

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 
100 percent in the left ear. The average of the puretones 
between 1000-4000 Hz was 31 for the right ear and 36 for the 
left. Using Table VI in 38 C.F.R. § 4.85, the Veteran 
received numeric designations of I for both the right and 
left ear, which corresponds to a 0 percent disability rating 
under Table VII.  Although the clinical tests revealed 
slightly worsened hearing at all levels, the Veteran's speech 
recognition score was excellent.  

The Board finds noteworthy that the Veteran's years of VA 
outpatient treatment records are consistent with the VA 
examinations.  From 2004 to 2008 although examiners found 
hearing loss to have worsened slightly through the years, the 
Veteran's speech recognition scores were always consistently 
ranked as "excellent."  The Veteran, moreover, did not even 
become a candidate for hearing aides until March 2008.  At 
that time, the Veteran declined being fit for hearing aids.  
Although these results may not support an increased rating 
here, the Board finds the VA outpatient treatment records 
compelling in that they reflect a consistent picture of 
disability as also described within the 2004 and 2008 VA 
examination reports.  

Also noteworthy, the ENT consultations found within the VA 
outpatient treatment records throughout the pendency of this 
appeal indicate there are other unrelated reasons for the 
Veteran's perceived hearing difficulties.  The Veteran has 
been treated for tinnitus, allergic rhinitis, sinusitis and a 
right ear perforated ear drum.  None of these ailments are 
service-connected, but they are at least partially 
responsible for the Veteran's complaints of hearing 
impairment. 

In short, as was indicated above, rating hearing loss 
disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  
Here, although the Veteran's hearing loss did slightly worsen 
from 2004 to 2008, the probative medical evidence does not 
show the Veteran's hearing loss has never reached a 
compensable level at any point since he filed for an 
increased rating.  Staged ratings, therefore, are 
inapplicable here.  See Hart, 21 Vet. App. 505.  Considering 
the results of the VA examinations, entitlement to a 
compensable rating is denied



ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.


REMAND

Regrettably, despite the lengthy procedural history, the 
right knee claim must once again be remanded.  See generally, 
Stegall v. West, 11 Vet. App. 268 (1998)(the Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance). 

When the claim was last remanded it was, in part, to afford 
the Veteran a more recent VA examination in light of evidence 
that his right knee condition had worsened since the last 
2004 VA examination.

The Veteran was afforded a VA examination in November 2008.  
VA outpatient treatment records in the claims file at that 
time indicated the Veteran had just undergone a right knee 
surgical procedure on August 18, 2008.  Curiously, the 
examiner, in his review of the evidence, did not indicate 
this recent surgical procedure.  Indeed, the examiner noted 
the Veteran's pertinent medical history prior to that date, 
to include the February 2006 arthroscopy, a 2007 MRI 
conducted by a private physician and an April 2008 arthrogram 
conducted at the VA.  It is unclear whether the examiner was 
aware of or considered the Veteran's most recent right knee 
surgery in rendering his opinion of the current severity of 
his right knee.  A medical opinion based upon incomplete 
factual information is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).

The VA outpatient treatment records following the August 18, 
2008 procedure, moreover, are in stark contrast to the VA 
examiner's results.  In September 2008, three weeks post-op, 
the VA orthopedic surgeon indicated the Veteran's pain was 
reduced and he exhibited full range of motion.  The November 
2008 VA examiner, on the other hand, indicated worsened pain 
and flexion limited to 90 degrees.  The range of motion 
results indicated in the November 2008 examination report are 
significantly different than any other medical record within 
the claims folder, to include private treatment records.  The 
2008 examiner did not proffer any opinion to explain the 
discrepancy between his range of motion results and other 
recent results indicative of full range of motion.  For all 
these reasons, the Board concludes the most current VA 
examination of record is inadequate and a new VA examination 
is necessary to accurately assess the current severity of the 
Veteran's right knee disability.

Again, the VA outpatient treatment records indicate the 
Veteran underwent an out-patient surgical procedure on August 
18, 2008, which apparently rendered him unable to return to 
work until October 1, 2008.  The procedure, described as a 
"right knee scope," is similar to the procedure performed 
in February 2006 where the Veteran was awarded a temporary 
total disability rating under 38 C.F.R. § 4.30 for surgical 
convalescence.  The RO, similar to the November 2008 
examiner, did not mention the August 2008 surgery nor was an 
additional temporary total disability rating considered 
within the December 2008 SSOC.  On remand, action should be 
taken to determine whether assignment of a total rating is 
warranted under 38 C.F.R. § 4.30. 

As indicated in the VCAA analysis above, during the pendency 
of this appeal, the Court determined that increased rating 
claims, such as the claim here, requires additional notice 
requirements.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Although it appears the various duty-to-assist 
letters and SSOCs issued in this case provided the Veteran 
with actual notice of all elements, the RO should take this 
opportunity to provide the Veteran a corrective VCAA letter 
in the prescribed form outlined in Vazquez-Flores.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2008 to the 
present.



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to an increased rating for the 
right knee including a description of all 
applicable and arguably applicable 
diagnostic codes for the issue on appeal 
and the other information detailed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's disabilities on 
appeal from the VA Medical Center in No. 
Little Rock, Arkansas for the time period 
December 2008 to the present.  Any 
negative responses should be documented in 
the file.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an orthopedic VA examination 
to ascertain the severity of his service- 
connected right knee disability.  The 
claims file, to include a copy of this 
decision, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made, particularly in light of the 
Veteran's most recent August 2008 surgical 
procedure and estimated future procedures 
indicated in the VA outpatient treatment 
records. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  It would be helpful if the 
examiner would comment on the private and 
past VA opinions rendered regarding the 
severity of the Veteran's right knee, 
reconciling any conflicting medical 
evidence, especially with regard to 
differing range of motion testing results. 

4.  Thereafter, readjudicate the Veteran's 
claims specifically considering the 
applicability of 38 C.F.R. § 4.30 for any 
medical treatment received, to include the 
surgical procedure performed on August 18, 
2008.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



The claim must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


